STATE OF MICHIGAN

                            COURT OF APPEALS



WILLIAM SIM SPENCER,                                                 UNPUBLISHED
                                                                     November 14, 2017
               Plaintiff-Appellant,

v                                                                    No. 337827
                                                                     Benzie Circuit Court
BENZIE COUNTY PROSECUTING                                            LC No. 16-010475-CZ
ATTORNEY,

               Defendant-Appellee.


Before: HOEKSTRA, P.J., and STEPHENS and SHAPIRO, JJ.

STEPHENS, J. (Concurring)

        I concur in the result but not the analysis of the majority. I agree wholeheartedly with the
majority that the SORA amendments cannot be retroactively applied and that the trial court
committed error in dismissing the declaratory action as “unripe.” The plaintiff was, in fact, in
jeopardy of prosecution at the time of the trial court’s ruling because the Benzie County
Assistant Prosecutor representing the office in this civil declaratory action had properly
conflicted the office of the Benzie County Prosecutor out of the criminal case. The matter had
been referred to the Attorney General with a request that a special prosecutor be appointed. The
Assistant Prosecutor made a representation that she would not pursue any parole violation
charges against the plaintiff for failure to adhere to amended registration requirements under
SORA. The court appeared to believe that the judicial admissions of the Assistant Prosecutor
would preclude any parole violation proceeding based upon the amended SORA registration
requirement. However, she had no authority to bind the special prosecutor and thus the plaintiff
remained in jeopardy.
                                                              /s/ Cynthia Diane Stephens




                                                -1-